DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mate et al. (US patent Publication: 2020/0186953, “Mate” in view of Todasco et al. (US patent Publication: US patent Publication: 20170123750, “Todasco”).

Regarding claim 1, Mate teaches, computer-implemented method of providing visual cues for private virtual objects, the method comprising:

receiving, by a first augmented reality system, an object definition for a virtual object generated by a second augmented reality system, wherein the object definition includes a location and a protected characteristic; (Refer to Fig. 4. [0046] defines the virtual object with location and protected characteristics, the image of the virtual object and {0134] sends the object definition from one ASR device to another device.  “[0046] In one or more examples, the perceived-direction of each of the audio streams is defined by a respective virtual object, each virtual object thereby having a location that defines from where the respective audio stream is to be perceived when presented as spatial audio, wherein the location of the virtual object defines a time point during the associated audio stream that is presented,”  [0134] As mentioned above, the first audio content may not include the data to present the second audio stream with any higher quality.  Accordingly, the apparatus 100 may be configured to send a message 401, as a response to the aforementioned selection of the second audio stream, to the remote apparatus 102 or "source" of the first audio content. )
Mate doesn’t expressly teach, determining, by the first augmented reality system, whether presentation of the protected characteristic by the first augmented reality system is permitted; in response to determining that presentation of the protected characteristic by the first augmented reality system is permitted, presenting, by the first augmented reality system, the virtual object including the protected characteristic at the location;
location data, determining that the first location is within a threshold distance from a second location of the virtual object, determining that the user device has permission to detect the virtual object based on the permission setting,”)
in response to determining that presentation of the protected characteristic by the first augmented reality system is permitted, presenting, by the first augmented reality system, the virtual object including the protected characteristic at the location; (Todasco {0020]…..”determining that the first location is within a threshold distance from a second location of the virtual object, determining that the user device has permission to detect the virtual object based on the permission setting, and causing the user device to render the virtual object in response to determining that the user device has permission to detect the virtual object.”) 
Mate and Todasco are analogous as they are from the field of processing of virtual content.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mate  to have determined, determining, by the first augmented reality system, whether presentation of the protected characteristic by the first augmented reality system is permitted and in response to determining that presentation of the protected characteristic by the first augmented reality system is permitted, presenting, by the first augmented reality Todasco.
The motivation to include the modification is to provide user a secure view of the virtual object.
Mate as modified by Todasco teaches, in response to determining that presentation of the protected characteristic by the first augmented reality system is not permitted, doesn’t display any virtual image ([Paragraph [0020]) but does not disclose presenting, by the first augmented reality system, a placeholder object at the location.
Examiner is taking official notice that presenting a placeholder object at the location is well known in case some condition is not met.
Therefore it would have been obvious for an ordinary skilled person to have modified   Mate as modified by Todasco to have included in response to determining that presentation of the protected characteristic by the first augmented reality system is not permitted, presenting a placeholder object at the location is well known in case some condition is not met based on known knowledge for the purpose of easily indicating that the virtual object at the prospective location is not protected.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mate as modified by Todasco and further in view of Naidoo (et al. ( US patent Publication: 20180046339, “Naidoo”).

Regarding claim 2, Mate as modified by Todasco doesn’t expressly teach,  wherein the object definition further includes a definition of the placeholder object.
Naidoo teaches, an object definition includes a definition of the placeholder object. ([0309] provides an object definition including a placeholder.)
Mate as modified by Todasco and Naidoo are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mate as modified by Todasco to have a definition of the placeholder object to have included a placeholder in the object definition as taught by Naidoo for the purpose of using the placeholder when some condition is not met for display. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mate as modified by Todasco and further in view of Dupuis-Latour (et al. ( US patent Publication: 20100083096, “Dupuis-Latour”).

Regarding claim 3, Mate as modified by Todasco doesn’t teach, wherein presenting the placeholder object includes presenting a shape of the virtual object without presenting the protected characteristic of the virtual object. 
However, Dupuis-Latour teaches, wherein presenting the placeholder object includes presenting a shape of the virtual object without presenting the protected characteristic of the virtual object.  (“[0089] In one embodiment, a placeholder has the same shape and size as the element it represents (in FIG. 7B, element 710), modified to indicate the 3D perspective.  In FIG. 7B, the placeholder 790 is shown in gray as if it were a shadow cast upon the initial layer 780 by element 710, which is located in the 

 Mate as modified by Todasco and Dupuis-Latour are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mate as modified by Todasco to have present a shape of the virtual object without presenting the protected characteristic of the virtual object as taught by Dupuis-Latour for the purpose of providing an idea about the shape of secure virtue object to the user. 


Regarding claim 4, Mate as modified by Todasco doesn’t expressly teach, wherein presenting the placeholder object includes presenting at the location a predetermined shape, wherein the predetermined shape is not based on the object definition. 
However, Dupuis-Latour teaches, presenting the placeholder object includes presenting at the location a predetermined shape, wherein the predetermined shape is not based on the object definition. (“[0090] In other embodiments (not shown), a placeholder can be shown in other ways.  For example, a placeholder can look like its associated element except that the placeholder has a different opacity (e.g., the placeholder is semitransparent so that any overlapped elements can still be seen).  As another example, the placeholder can be represented by a symbol such as an anchor, a cross, crosshairs, or a pin”)
Mate as modified by Todasco and Dupuis-Latour are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mate as modified by Todasco to present the placeholder object includes presenting at the location a predetermined shape, wherein the predetermined shape is not based on the object definition.as taught by Dupuis-Latour for the purpose of providing an idea that the  protected object can’t be viewed at the location because of security concern about the shape of secure virtue object to the user. 


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mate et al. (US patent Publication: 2020/0186953, “Mate” in view of Totty et al. (US patent publication: 20200302681, “Totty”) and Todasco et al. (US patent Publication: US patent Publication: 20170123750, “Todasco”).

Regarding claim 7, Mate teaches, A computer-implemented method of protecting a location from undesirable virtual objects, the method comprising:
receiving, by a first augmented reality system, an object definition for a virtual object, wherein the object definition includes a first location and a virtual object; ( “[0046] In one or more examples, the perceived-direction of each of the audio streams is defined by a respective virtual object, each virtual object thereby having a location that defines from where the respective audio stream is to be perceived when presented as spatial audio, wherein the location of the virtual object defines a time point during the associated audio stream that is presented,”) but doesn’t expressly teach that the object definition includes a mesh.”)
However, Totty teaches, a virtual object representation contains a mesh. (“[0060] The virtual object model (VOM) functions to represent the geometry of the physical object corresponding to the virtual object.  Examples of the VOM include: an object mask (e.g., 2D or 3D mask, a binary mask, bounding box, 
etc.), a surface mesh, a convex hull, and/or another geometric representation. “)
Totty and Mate are analogous as they are from the field of processing of virtual content.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mate to have to have a mesh in the virtual object definition as taught by Totty.
	The motivation to include the modification I to reduce processing effort in the presentation of virtual object because texture and color don’t have to be processed.
Todasco teaches, determining, by the first augmented reality system, whether the location is associated with a protected location; (Todasco [0020] determines whether a location of the virtual object is associated with a protected location, “receiving from a user device a first location data, determining that the first location is within a 
threshold distance from a second location of the virtual object, determining 
that the user device has permission to detect the virtual object based on the 
permission setting,”)
Mate as modified by Totty and Todasco are analogous as they are from the field of processing of virtual content.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mate as modified by Totty to have determined, by the first augmented reality system, whether the location is associated with a protected location as taught by Todasco.
The motivation to include the modification is to provide security to the user so that user knows that the object he is seeing is secure.

Mate as modified by Totty and Todasco teaches, in response to determining that the location is associated with a protected location, presenting a low-invasiveness version of the mesh; (Todasco [0020] displays the virtual object if the location is associated with a protected location. Mesh is integrated from Totty. Low invasivess version of mesh means the mesh is almost the same as the received mesh)
Mate as modified by Totty and Todasco teaches, in response to determining that the location is not associated with a protected location, doesn’t display any virtual image ([Paragraph [0020]) but does not disclose presenting a default version of the mesh.
Examiner is taking official notice that presenting a default version of an image is common when an original object is displayable.
Therefore it would have been obvious for an ordinary skilled person to have modified   Mate as modified by Totty and Todasco to have included in response to determining that the location is not associated with a protected location, presenting a 

Regarding claim 8, Mate as modified by Totty and Todasco teaches,   receiving, by the first augmented reality system, the protected location from a second augmented reality system. (Todasco [0020] teaches receiving the protected location from the second device.)

Regarding claim 9, Mate as modified by Totty and Todasco teaches, wherein receiving the protected location from the second augmented reality system includes receiving an indication of a physical location from the second augmented reality system. (Todasco [0020] teaches receiving the protected location from the second device, providing indication of a physical location from the second augmented reality system.)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mate as modified by Totty and Todasco and further in view of Hong et al. ( US patent Publication: 20190385334, “Hong”).

Regarding claim 11, Mate as modified by Totty and Todasco teaches,   wherein presenting the low-invasiveness version of the mesh at the location includes:
determining a distance between the location and the protected location; ((Todasco [0020] determines the distance between the location of the virtual object and protected location., “receiving from a user device a first location data, determining that location is within a threshold distance from a second location of the virtual object, determining that the user device has permission to detect the virtual object based on the permission setting,”) but doesn’t teach, changing a characteristic of the mesh based on the distance.
However, Hong teaches, changing characteristics of a mesh based on a distance (“[0071]…..As another example, the processor may generate a mesh corresponding to the object, by changing an aspect ratio of a part of a prestored mesh based on the calculated distance and azimuth.”)
Hong and Mate as modified by Totty and Todasco are analogous as they are from the field of virtual image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mate as modified by Totty and Todasco to have included changing characteristics of the mesh based on the distance as taught by Hong.
The motivation to include the modification is that different characteristics of mesh would indicate about the safety of the virtual object.

Regarding claim 12, Mate as modified by Totty, Todasco and Hong teaches,  wherein changing the characteristic of the mesh based on the distance includes at least one of:
changing an opacity of at least a portion of the mesh based on the distance;
changing a size of the mesh; (Hong, ““[0071]…..As another example, the processor may generate a mesh corresponding to the object, by changing an aspect ratio of a part of a prestored mesh based on the calculated distance and azimuth.” Change of aspect ratio provides the change in size.)
changing a color of at least a portion of the mesh; and
changing the location for the object.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mate et al. (US patent Publication: 2020/0186953, “Mate” in view of Totty et al. (US patent publication: 20200302681, “Totty”).

Regarding claim 16, Mate teaches, A computer-implemented method of decoupling a virtual object from a static physical location, the method comprising:
receiving, by a first augmented reality system, an object definition for a virtual object, wherein the object definition includes a first location and a virtual object; ( “[0046] In one or more examples, the perceived-direction of each of the audio streams is defined by a respective virtual object, each virtual object thereby having a location that defines from where the respective audio stream is to be perceived when presented as spatial audio, wherein the location of the virtual object defines a time point during the associated audio stream that is presented,”) but doesn’t expressly teach that the object definition includes a mesh.
However, Totty teaches, a virtual object representation contains a mesh. (”[0060] The virtual object model (VOM) functions to represent the geometry of the physical object corresponding to the virtual object.  Examples of the VOM include: an object mask (e.g., 2D or 3D mask, a binary mask, bounding box, 
etc.), a surface mesh, a convex hull, and/or another geometric representation. “)
Totty and Mate are analogous as they are from the field of processing of virtual content.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified MATE to have to have a mesh in the virtual object definition as taught by Totty.
	The motivation to include the modification I to reduce processing effort in the presentation of virtual object because texture and color don’t have to be processed.
Mate as modified by Totty teaches, presenting, by the first augmented reality system, the mesh at the first location; (Mate “[0047] provide for presentation of the respective audio stream from a first time point during the audio stream based on the virtual object having a first location;” Pictorially, see Fig. 6, element 602 is the virtual objects presented by augmented reality device 600.”)
receiving, by the first augmented reality system, a command to decouple the virtual object from the first location; (“[0048] receive a user input that provides for selection and movement of one of the virtual objects to a second location;”) and
presenting, by the first augmented reality system, the mesh at a second location other than the first location. (“[0050] provide for presentation of the audio stream associated with the selected virtual object as spatial audio such that it is to be perceived as originating from the second location and from the second time point during the audio stream.”  Pictorially, See Fig, 6 element 610 is moved to new location 611.”)


Regarding claim 17, Mate as modified by Totty teaches, receiving, by the first augmented reality system, updates for the virtual object at the second location; (Mate Fig. 4 the device of user 200 receives the updates or user input “[0128] FIG. 4 shows the direction of the user input 302 overlaid on the audio scene 205 as volume 400.”)
presenting, by the first augmented reality system, the updates for the virtual object at the second location; (Mate  “[0128] FIG. 4 shows the direction of the user input 302 overlaid on the audio scene 205 as volume 400.” Volume 400 is the presented update. (Fig.4 provides the updates at a location B by providing volume 400. But as the location of the virtual object is already moved, it would have been obvious to be applied to the second location 611 of Fig. 6”)
transmitting, by the first augmented reality system, the updates for the virtual object for presentation in association with the virtual object at the first location. (Fig. 4 shows message 401 to a second AR device 201.)

Regarding claim 18, Mate as modified by Totty teaches, receiving, by a second augmented reality system, the object definition for the virtual object; (Mate “[0046] In one or more examples, the perceived-direction of each of the audio streams is defined by a respective virtual object, each virtual object thereby having a location that defines from where the respective audio stream is to be perceived when presented as spatial audio, wherein the location of the virtual object defines a time point during the associated audio stream that is presented,” Fig. 2 a second AR device 201 receives the definition.)
presenting, by the second augmented reality system, the mesh at the first location; (Mate  Fig. 2 element 204 is displayed at by the second AR device 201.) and
continuing, by the second augmented reality system, to present the mesh at the first location after the first augmented reality system receives the command to decouple the virtual object from the first location. (Mate Fig.2 displays the virtual object B 204 at a first position as defined in the definition. Fig. 6 displays virtual object at 611 which is the second location.)

Regarding claim 19, Mate as modified by Totty teaches,
receiving, by the second augmented reality system, the updates for the virtual object from the first augmented reality system; ( Fig. 4  AR device 201 gets the update message element 401  or update request from first AR device 200.  and
presenting, by the second augmented reality system, the updates for the virtual object in association with the virtual object at the first location. (Mate, In response the receipt, Fig. 5 shows displays the update element 500 at the first location).

Regarding claim 20, Mate as modified by Totty teaches, receiving, by the first augmented reality system, updates for the virtual object at the first location; (Mate Fig. 4 the device of user 200 receives the updates or user input “[0128] FIG. 4 shows the direction of the user input 302 overlaid on the audio scene 205 as volume 400.”) and
Mate Fig.4 provides the updates at a location B by providing volume 400. But as the location of the virtual object is already moved, it would have been obvious to be applied to the second location 611 of Fig. 6)

Allowable Subject Matter
Claims 5-6, 10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 5 is objected to be allowable because the combination of  the best available prior arts fails to expressly teach the limitation as a whole, “wherein determining whether presentation of the protected characteristic by the first augmented reality system is permitted includes: comparing, by the first augmented reality system, a user credential associated with the first augmented reality system to a set of user credentials permitted to present the protected characteristic of the virtual object.”

Claim 6 is objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein determining whether presentation of the protected characteristic by the first augmented reality 

Claim 10 is objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein receiving the protected location from the second augmented reality system includes receiving an indication of a location relative to a protected virtual object from the second augmented reality system.”

Claim 13 is objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein changing the opacity of at least a portion of the mesh based on the distance includes changing the opacity to zero if the distance is less than a first threshold distance value, leaving a specified opacity of the mesh unchanged if the distance is greater than a second threshold distance value, and changing the opacity to a value between zero and the specified opacity of the mesh if the distance is between the first threshold distance value and the second threshold distance value.”

Claim 14 is objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein determining whether the location is associated with a protected location includes 

Claim 15 is objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein determining whether the location is associated with a protected location includes receiving, by the first augmented reality system, an indication from an authoritative system regarding whether the location is associated with a protected location.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616